DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Species A, readable on claims 1-3 and 5-9 in the reply filed on 05/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims 
Claims1-9 are pending, claim 4 has been withdrawn from consideration, and claims 1-3 and 5-9 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 and 01/26/2022 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the third portion abuts on a part of an inner peripheral surface”. The examiner believes “the third portion abuts on a part of an inner peripheral surface of the multi-lumen tube” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0386145A to Adachi and in view of JPH0894941A to Ouchi.
Regarding claim 1, Adachi discloses of an insertion portion (Fig. 12- insertion portion 62) of an endoscope (Fig. 12- vascular endoscope 61) comprising: a multi-lumen tube (Fig. 12- insertion portion 62), a first wire insertion hole (Fig. 6-operation wire attachment holes 24 a; the examiner notes that this is the one at 270o), and a second wire insertion hole (Fig. 6-operation wire attachment holes 24 a; the examiner notes that this is the one at 90o); one towing wire (Fig. 6- bending operation wire 25) including a first portion that is inserted into the first wire insertion hole (Fig. 6-bending operation wire 25 Section 25c; the examiner notes that this is the one at 270o), a second portion that is inserted into the second wire insertion hole (Fig. 6-bending operation wire 25 Section 25c; the examiner notes that this is the one at 90o), and a third portion that is provided between the first portion and the second portion and is drawn out between the first wire insertion hole and the second wire insertion hole(Fig. 6-bending operation wire 25 Section 25c; the examiner notes that this is the one at 0o), wherein a proximal end portion of the first portion and a proximal end portion of the second portion are connected to a bending operation member (Fig. 12- joystick 74); and a third wire insertion hole into which the third portion is inserted (Fig. 6-operation wire attachment holes 24 a; the examiner notes that this is the one at 0o) and in which the third portion abuts on a part of an inner peripheral surface (Fig. 6).
Adachi does not expressly teach a multi-lumen tube including a treatment instrument insertion channel, a first wire insertion hole that is provided parallel to the treatment instrument insertion channel, and a second wire insertion hole that is provided parallel to the treatment instrument insertion channel;
However, Ouchi teaches of an analogous endoscopic device including a multi-lumen tube (Fig. 8- flexible tube 2) including a treatment instrument insertion channel (Fig. 8-a treatment tool exit hole 28), a first wire insertion hole that is provided parallel to the treatment instrument insertion channel (Fig. 8- wire insertion hole 24; the examiner notes that this is the top one), and a second wire insertion hole that is provided parallel to the treatment instrument insertion channel (Fig. 8- wire insertion hole 24; the examiner notes that this is the bottom one).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Adachi to include a first and second wire insertion hole parallel to the treatment instrument insertion channel, as taught by Ouchi. It would have been advantageous to make the combination in order to form a smaller diameter (abstract of Ouchi).
The modified device of Adachi in view of Ouchi will hereinafter be referred to as modified Adachi.
Regarding claim 2, modified Adachi teaches the insertion portion of the endoscope according to claim 1, and Adachi further discloses wherein the third wire insertion hole (Fig. 6-operation wire attachment holes 24 a; the examiner notes that this is the one at 0o) is formed in a distal end portion of the multi- lumen tube (Fig. 12).
Regarding claim 3, modified Adachi teaches the insertion portion of the endoscope according to claim 2, and Adachi further discloses wherein the third wire insertion hole is formed such that two holes that open at the distal end portion of the multi-lumen tube (Fig. 6-operation wire attachment holes 24 a and -operation wire attachment holes 24 b; the examiner notes that this is the one at 0o) communicate with a proximal end side of the distal end portion (Fig. 12-joystick 74).
Regarding claim 6, modified Adachi teaches the insertion portion of the endoscope according to claim 1, but Adachi does not expressly teach wherein the first wire insertion hole and the second wire insertion hole are arranged so as to face each other across the treatment instrument insertion channel.
However, Ouchi teaches of an analogous endoscopic device wherein the first wire insertion hole and the second wire insertion hole are arranged so as to face each other across the treatment instrument insertion channel (Fig. 8- wire insertion holes 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Adachi so that the first wire insertion hole and the second wire insertion hole face each other across the treatment instrument insertion channel, as taught by Ouchi. It would have been advantageous to make the combination in order to form a smaller diameter (abstract of Ouchi).
Regarding claim 7, modified Adachi teaches the insertion portion of the endoscope according to claim 3, wherein the third wire insertion hole is a light wire material insertion hole or a signal line material insertion hole.
However, Ouchi teaches of an analogous endoscopic device wherein the third wire insertion hole is a light wire material insertion hole or a signal line material insertion hole (Fig. 5- lumens 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third wire insertion hole of modified Adachi to be a light wire material insertion hole, as taught by Ouchi. It would have been advantageous to make the combination for passing the light guide fiber bundle (page 2 of Ouchi).
Regarding claim 8, modified Adachi the insertion portion of the endoscope according to claim 7, but Adachi does not expressly teach wherein a light guide fiber is inserted into the light wire material insertion hole, and an electric signal line or an image guide fiber is inserted into the signal line material insertion hole.
However, Ouchi teaches of an analogous endoscopic device wherein a light guide fiber is inserted into the light wire material insertion hole (Fig. 5- lumens 16; page 3- the two built-in insertion lumens 16 for passing the light guide fiber bundle), and an electric signal line or an image guide fiber is inserted into the signal line material insertion hole (Fig. 5- image guide fiber bundle 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Adachi to include a light guide fiber and image guide fiber, as taught by Ouchi. It would have been advantageous to make the combination to provide a light operating force (page 1 of Ouchi) and to image an object (page 1 of Ouchi).
Regarding claim 9, Adachi discloses an endoscope (Fig. 21- vascular endoscope 61) and modified Adachi further teaches comprising: the insertion portion of an endoscope according to claim 1 (Fig. 12- insertion portion 62).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0386145A to Adachi and in view of JPH0894941A to Ouchi and further in view of JP 2010017401 A to Ieide et al. (hereinafter “Ieide”).
Regarding claim 5, modified Adachi teaches the insertion portion of the endoscope according to claim 1, but neither Adachi nor Ouchi expressly teach wherein a line connecting a center of the first wire insertion hole and a center of the second wire insertion hole is a line that penetrates an outer side and an inner side of the treatment instrument insertion channel.
However, Iedie teaches of an analogous endoscopic device wherein a line connecting a center of the first wire insertion hole and a center of the second wire insertion hole is a line that penetrates an outer side and an inner side of the treatment instrument insertion channel (see examiner’s annotated Fig. 2D).

    PNG
    media_image1.png
    467
    673
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Adachi to include a line connecting a center of the first wire insertion hole and a center of the second wire insertion hole penetrates an outer side and an inner side of the treatment instrument insertion channel, as taught by Ieide. It would have been advantageous to make the combination in order to communicate with the inner lumen 31 of the bending piece 22 (abstract of Ieide). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795